IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SOUTHEASTERN PENNSYLVANIA                     : No. 524 EAL 2015
TRANSPORTATION AUTHORITY,                     :
                                              :
                    Respondent                : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
             v.                               :
                                              :
                                              :
CITY OF PHILADELPHIA AND                      :
PHILADELPHIA COMMISSION ON                    :
HUMAN RELATIONS,                              :
                                              :
                    Petitioners               :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             Did the General Assembly, when it gave Philadelphia general police
             powers as expansive as [those] of the General Assembly and specific
             authority to enact local anti-discrimination laws, intend to exempt SEPTA
             from compliance with those laws, when the consequence of compliance
             would not materially disrupt SEPTA’s core transportation function and the
             consequence of non-compliance would leave hundreds of thousands of
             Philadelphia passengers and employees without a remedy against many
             forms of discrimination?

      Justice Eakin did not participate in the consideration or decision of this matter.